EXHIBIT 10.8



COSTAR GROUP, INC.
FORM OF RESTRICTED STOCK UNIT AGREEMENT
2007 STOCK INCENTIVE PLAN




CoStar Group, Inc. (the “Company”) has granted you an award of restricted stock
units under the CoStar Group, Inc. 2007 Stock Incentive Plan, as amended from
time to time (the “Plan”), on the terms and conditions set forth below:
1. Grant of Restricted Stock. On the issue date indicated above (the “Date of
Grant”), the Company hereby grants to you the number of restricted stock units
(the “RSUs”) indicated above. Each RSU represents a right to receive a share
(each a “Share”) of common stock of the Company (the “Common Stock”), subject to
the terms and conditions set forth below (the “RSU Grant”).
2. Governing Plan. This RSU Grant is subject in all respects to the applicable
provisions of the Plan, a copy of the current form of which may be accessed,
viewed and/or printed under the “Personal Profile and Passwords” section of the
Solium Shareworks™ website under “Miscellaneous Account Information”. By
accepting (and electronically signing) this agreement (the “Agreement”), you
acknowledge that you have received and read the Plan. This Agreement
incorporates the Plan by reference and specifies other applicable terms and
conditions. All capitalized terms not defined by this Agreement have the
meanings given in the Plan. Whenever a conflict may arise between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
3. Lapse of Restrictions/Settlement of RSUs.


a.
The RSUs shall vest as indicated in the vest schedule above. In accordance with
Section 4 below, any portion of the RSUs that have not vested at your
termination of employment, consultancy, directorship or other position making
you an eligible participant under the Plan will not thereafter vest, unless the
Compensation Committee of the Company’s Board of Directors (or other
administrator of the Plan, the “Administrator”) determines otherwise.



b.
The RSUs shall vest immediately upon the occurrence of a Change in Control.



“Change in Control” means the occurrence of any one or more of the following
events:


i.
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
more than 80% of the undiluted total voting power of the Company’s then
outstanding securities eligible to vote to elect members of the Board (the
“Company Voting Securities”);



ii.
consummation of a merger, consolidation or reorganization of the Company with or
into any other entity, unless the holders of the Company Voting Securities
outstanding immediately before such consummation, together with any trustee or
other fiduciary holding securities under a Company benefit plan, hold securities
that represent immediately after such merger or consolidation at least 20% of
the combined voting power of the then outstanding voting securities of either
the Company or the other surviving entity or its parent; or



iii.
the stockholders of the Company approve (A) a plan of complete liquidation or
dissolution of the Company or (B) an agreement for the Company’s sale or
disposition of all or substantially all of the Company’s assets, and such
liquidation, dissolution, sale or disposition is consummated.






--------------------------------------------------------------------------------



Even if other tests are met, a Change in Control has not occurred under any
circumstances in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.
The provisions of Section 5 will also apply if the Change in Control is a
Substantial Corporate Change (as defined in those provisions).


c.
The Administrator may, in its sole discretion, accelerate the time at which your
RSUs shall vest; provided, that, except in the case of a Change in Control or
your death or disability, the RSUs shall not vest in full (i) before the
one-year anniversary of the Date of Grant if subject to achievement of
performance criteria, and (ii) in all other cases, before the three-year
anniversary of the Date of Grant.



d.
The vesting period of the RSUs may be adjusted by the Administrator to reflect
the decreased level of employment during any period in which you are on an
approved leave of absence or employed on a less than full time basis, provided,
that the Administrator may take into consideration any accounting consequences
to the Company.



e.
RSUs shall be settled by the delivery to you of one Share per vested RSU as soon
as reasonably practicable following the vesting of such RSU pursuant to this
Section 3, and in all events no later than March 15 of the year following the
year of vesting (unless earlier delivery is required by Section 409A of the
Internal Revenue Code or delivery is deferred pursuant to a nonqualified
deferred compensation plan in accordance with the requirements of Section 409A
of the Internal Revenue Code).

4. Termination of Service. Notwithstanding Section 3 above, if your service as a
director, officer, employee or consultant (as applicable) of the Company or any
of its Subsidiaries is terminated, the RSUs shall immediately terminate and be
cancelled to the extent they are not vested on the date of your termination, and
any RSUs subject to this Agreement which have not vested on or before that date
shall be forfeited without the payment of any additional consideration.


5. Corporate Change. Upon a Substantial Corporate Change, unless the Board
determines otherwise, any unvested RSUs will fully vest unless provision is made
in writing in connection with such transaction for:


a.    assumption or continuation of the outstanding RSUs; or


b.
the substitution for such RSUs, with appropriate adjustments as to the number
and kind of shares of stock and prices with respect to the underlying Shares, in
which event the RSUs will continue in the manner and under the terms so
provided.



A “Substantial Corporate Change” means the occurrence of any one or more of the
following events:


i.
a Person (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) (other than the Company, any
Company subsidiary, any Company benefit plan, or any underwriter temporarily
holding securities for an offering of such securities) acquires ownership of
100% of the combined voting power of all classes of stock of the Company;



ii.
merger, consolidation or reorganization of the Company with or into one or more
entities in which the Company is not the surviving corporation (other than a
merger or consolidation with a wholly owned subsidiary, a reincorporation of the
Company in a different jurisdiction or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings);



iii.
merger, consolidation or reorganization of the Company in which the Company is
the surviving corporation, but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company;



iv.
the liquidation or dissolution of the Company; or



v.
the sale or disposition of all or substantially all of the Company’s assets.


2

--------------------------------------------------------------------------------



6. Restriction on Sale or Other Transfer. You shall not sell, pledge, assign,
transfer, hypothecate or otherwise dispose of the RSUs, and such RSUs shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, pledge, assign, transfer, hypothecate or otherwise dispose of the RSUs, or
to subject the RSUs to execution, attachment or similar legal process, shall be
null and void.
7. Procedure for Issuance of Shares. Following each applicable vesting date, the
Company will issue stock certificates in your name for the Shares issued in
settlement of the RSUs, provided that
a.    you have complied with any requests for representations under the Plan;
b.
the Company has received proof satisfactory to the Company that a person seeking
to receive the Shares after your death or disability is authorized and entitled
to receive the Shares; and

c.    you have satisfied any federal, state, or local tax withholding
obligations.
The Company will round down any fractional Shares to be issued in settlement of
the RSUs but will not make any cash or other payments in settlement of
fractional shares eliminated by rounding. Notwithstanding the foregoing, the
Company, in its sole discretion, may also use alternatives to issuing physical
stock certificates, such as “book entry only” recordation.


8. Compliance with Securities Laws. Upon the issuance of any Shares pursuant to
this Agreement in connection with the vesting of the RSUs, you shall enter into
such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or this
Agreement. Nothing herein obligates the Company to register or qualify the
Shares pursuant to any federal or state securities laws.
9. Compliance with Laws. Notwithstanding any of the other provisions hereof, you
agree that the Company will not be obligated to issue any Shares pursuant to
this Agreement, if issuing the Shares would violate any provision of any law or
regulation of any governmental authority. Notwithstanding anything to the
contrary in Section 7, the certificates representing the Shares of Common Stock
issued in connection with the settlement of RSUs pursuant to this Agreement will
be stamped or otherwise imprinted with legends in such form as the Company may
require with respect to any applicable restrictions on sale or transfer.
10. Voting and Other Rights. The RSUs do not include any powers, preferences,
and rights of a holder of Common Stock with respect to the Shares until such
times as Shares are issued in settlement of the RSUs.
11. Restrictions on Resales. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any shares
of Common Stock issued as a result of the vesting of the RSUs, including without
limitation (a) restrictions under an insider trading policy and (b) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.
12. Not an Employment Contract. Nothing in this Agreement restricts the right of
the Company or any of its affiliates to terminate your employment at any time,
with or without cause. The termination of employment, whether by the Company or
any of its affiliates or otherwise, and regardless of the reason therefore, has
the consequences provided for hereunder, under the Plan and under any applicable
employment or severance agreement.
13. Non-Transferability of RSUs. You may not assign or transfer the RSUs to
anyone other than by will or the laws of descent and distribution until Shares
are issued in settlement of the RSUs pursuant hereto. The Company may cancel the
RSUs if you attempt to assign or transfer them in a manner inconsistent with
this Section 13.
14. Withholding of Tax.


a.
You understand and agree that the Company has not advised you regarding your
income tax liability in connection with the grant or vesting of the RSUs. You
understand that you (and not the Company) shall be solely responsible for your
own tax liability that may arise as a result of the transactions contemplated by
this Agreement. The grant, vesting and settlement of the RSUs shall be subject
to all applicable income and employment tax withholdings. The Company may refuse
to issue the Shares in settlement of the RSUs to you until you satisfy all
applicable tax withholding obligations. You acknowledge that the Company has the
right, in its discretion, to deduct and retain without notice from shares
issuable upon vesting of the RSUs (or any portion thereof) or, unless otherwise
determined by the Administrator, from salary or other amounts payable to you,
shares or cash having a value sufficient to satisfy the tax withholding
obligations.


3

--------------------------------------------------------------------------------



b.
To the extent required by applicable federal, state, local or foreign law, you
shall make arrangements satisfactory to the Company in its sole discretion for
the satisfaction of any withholding tax obligations that arise by reason of
vesting or settlement of the RSUs or disposition of shares issued as a result of
such settlement. By accepting the RSU Grant, you agree that, unless and to the
extent you have otherwise satisfied your tax withholding obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized (but not required) to deduct and retain without notice from the
Shares in respect of settlement of the RSUs the whole number of shares (rounding
down) having a Fair Market Value on the vesting date or, if not a trading day,
the first trading day before the vesting date (as determined by the Company
consistent with any applicable tax requirements) sufficient to satisfy the
applicable Tax Withholding Obligation. If the withheld shares are not sufficient
to satisfy your Tax Withholding Obligation, you agree to pay to the Company as
soon as practicable, by cash or check or, unless otherwise determined by the
Administrator, deducted from salary or other amounts payable to you, any amount
of the Tax Withholding Obligation that is not satisfied by the withholding of
shares of Common Stock described above. Furthermore, the Company shall have the
right to deduct and withhold any such applicable taxes from, or in respect of,
any dividends or other distributions paid on or in respect of the Common Stock
comprising the Shares following settlement of the RSUs.



c.
You are ultimately liable and responsible for all taxes owed by you in
connection with the RSUs, regardless of any action the Company takes or any
transaction pursuant to this Section 14 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock issued in settlement of the
RSUs. The Company does not commit and is under no obligation to structure the
RSUs to reduce or eliminate your tax liability.

15. Extraordinary Corporate Transactions. You understand and agree that the
existence of this RSUs will not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
16. Resolution of Disputes. As a condition of this grant of RSUs, you, on behalf
of yourself, your heirs, successors and personal representatives (“you and your
successors”), agree that any dispute or disagreement which may arise hereunder
shall be decided by the Administrator. You and your successors agree to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the RSUs, and you and your successors hereby explicitly waive any right to
judicial review.
17. Payment of Purchase Price. If required by law, as a condition of this grant
of RSUs, you hereby authorize the Company to set-off from any salary, wages,
bonus or other monies owed to you by the Company or any of its affiliates, any
purchase price required to be collected by the Company.
18. General.


a.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs. Any prior agreements, commitments or
negotiations concerning the RSUs are superseded.



b.
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.



c.
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the Corporate Secretary of the Company (or to the Chief Financial
Officer if either you would receive the notice or the position is vacant). If
mailed, it should be sent by certified mail and be addressed to the foregoing
executive at the Company’s then corporate headquarters. Any notice given to you
will be addressed to you at your address as reflected on the personnel records
of the Company. You may change the address for notice by like notice to the
Company. Notice will be deemed to have been duly delivered when hand-delivered,
or, if mailed, two business days after such notice is postmarked.




4

--------------------------------------------------------------------------------



d.
In the event that any provision of this Agreement is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of the
terms hereunder shall not be affected except to the extent necessary to reform
or delete such illegal, invalid or unenforceable provision.



e.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted heirs, beneficiaries, successors and
assigns.



f.
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction or effect.



g.
All questions arising under the Plan or under this Agreement shall be decided by
the Administrator in its total and absolute discretion.



 
COSTAR GROUP, INC.
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 




5

--------------------------------------------------------------------------------







ACKNOWLEDGMENT


Please confirm your acceptance of the terms and conditions of this grant of RSUs
and the terms and conditions of the Plan within 60 days of issuance of this
Agreement. By confirming acceptance, you (a) acknowledge receipt of a copy of
the Plan; (b) represent that you have read and are familiar with the Plan’s
terms; (c) accept the grant of RSUs subject to all of the terms and provisions
of this Agreement and of the Plan under which it is granted, as the Plan may be
amended in accordance with its terms; and (d) agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to the RSUs.




No one may sell, transfer, or distribute the RSUs or the securities that may be
issued in settlement of the RSUs without an effective registration statement
relating thereto or an opinion of counsel satisfactory to the Company or other
information and representations satisfactory to the Company that such
registration is not required.



6